Title: Charles G. Paleske to Thomas Jefferson, 7 December 1811
From: Paleske, Charles G.
To: Jefferson, Thomas


          
                  Sir 
                  Washington City 
                     December 7th 1811
          
		  
		  
		  
		  
		   
		  
		  
		  
		  
		  I duly received Your favor of the 30th of September, for which I return You many thanks.—
          An active agency of any extent in public undertakings would improperly intrude upon the leisure and retirement, which You have sought after the labours, in which You have for so many Years acted a distinguished and highly useful part.—For Your good wishes for the success of the company I am greatly indebted, and knowing that amidst the literary avocations, which no doubt now employ Your hours, it will not be unacceptable to hear of our further progress—I take the liberty of enclosing a pamphlet from which You will perceive that further attempts are now in prosecution for enlisting in the most beneficial object we have in view, the support of the General Government, as well as that of the State through which our Canals are to pass.
          
          Accept, Sir, my best wishes for a prolongation of Your life and health, and beleive me with the highest consideration
          Your obedt Servt
                  Charles G: Paleske
        